Wheeler, J.
Whatever diversity of opinions and decisions there may have been in other Courts, upon the question, whether a party to negotiable paper shall be permitted to give *312testimony to invalidate it, since the decision of the case of Parsons v. Phipps, (4 Tex. R. 341,) it has not been considered an open question in this Court. In that case the question underwent an elaborate examination ; and, upon a review of authorities, English and American, it was decided that being a party to the paper does not, of itself, render the person incompetent to testify. The decision then made has since been considered, and is certainly entitled to be now regarded, as the settled law of the Court. There was, therefore, no error in admitting the testimony of the witness Barns.
Nor was there error in the refusal of the Court to grant a new trial. There can be little doubt that the note was procured to be given by the defendant Ashworth, without any valid or sufficient consideration, and by taking advantage of his ignorance, and practicing upon his fears ; and that, if the plaintiff was not a party to the imposition practiced upon the defendant, he, at least, was fully cognizant of it. The jury were warranted in the belief, that, if the defendant gave the plaintiff to understand that he would pay the note, he did so, while still laboring under the influence of the deception, under which he was induced to make it; and that the plaintiff was aware of this when he purchased, if, in fact, he did purchase the note from the assignee of the payee. There .is no other evidence than the plaintiffs own declarations, that he ever paid any value for the note. Yet, if a fact so material as it must have been apparent this was, existed, it would seem, it must have been susceptible of more satisfactory proof. Upon the whole evidence, we are of opinion that the verdict was not so manifestly contrary to the evidence as to require this Court to reverse the judgment of the District Court, refusing to set aside the verdict and grant a new trial. There is no error in the judgment and it is affirmed.
Judgment affirmed.